Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 9, 14, 19 are objected to because of the following informalities: 
In Claim 1, line 8, “POI” was probably meant to be: the POI, the same objection is made for Claim 9, line 3, and Claim 14, line 11;
Additionally, in line 8, “the location” was probably meant to be: the current location; in line 9, “stored” was probably meant to be: store; in line 12, “the business” was probably meant to be: a business; these three objections are also made for Claim 14.
In Claim 6, line 4, “the screen” was probably meant to be: a screen. The same objection is made for Claim 19.
Additionally, in Claim 9, line 4, “a terminal” was probably meant to be: the terminal.
Additionally, in Claim 14, line 2, “the method” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 and 14 recites the limitation “training a model for creating POI data”, and additionally Claim 9 recites “a first common prediction model enabling a terminal to create POI data”, the creating being done on a terminal/server through federated learning (emphasis added). However, it is unclear in the claims as to precisely how this creating of the POI data is actually achieved and therefore also amounts to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The dependent claims are also subsequently rejected.
Additionally, Claim 4 recites the limitation “training the first common prediction model using the weight-parameters extracted from the second common prediction model”. This is unclear since “the second common prediction model is a result of training the first common prediction model” as recited in the previous Claim 3 (emphasis added). The same rejection is also made for Claim 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at similar independent Claims 1 and 14 we see limitations directed towards the training of a model using federated learning on SMS messages containing payment information that includes a business name and location in order to create POI data. These limitations, under their broadest reasonable interpretation, are directed towards the “Mathematical Concepts” groupings of abstract ideas. That is the training of a prediction model is based on mathematical relationships, equations and calculations on the relevant data to determine its output. Additionally, these limitations, under their broadest reasonable interpretation, can also be interpreted as directed towards the “Mental Process” groupings of abstract ideas, since the human mind is capable at looking at an SMS message with a business name and location and determine it as a POI based on observation of the data, that is the SMS message. Independent Claim 9 is similarly directed to the abstract idea of the training of a model using federated learning in order to create POI data using, the training of the model including its associated hyperparameters and weight parameters. As pointed out above, these limitations, under their broadest reasonable interpretation, are directed towards the “Mathematical Concepts” groupings of abstract ideas. That is the training of a prediction model is based on mathematical relationships, equations and calculations on the relevant data to determine its output. The additional limitations of these claims pertaining to the transmitting/receiving of hyperparameters or weights or the transmitting/receiving of the prediction model to a server or terminal are considered to be adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and does not negate the abstract idea. Dependent Claims 2-4, 7 and similar dependent Claims 15-17, 20 are additionally directed towards the abstract idea of facilitating the training of the prediction model based on its associated hyperparameters and weights and under their broadest reasonable interpretation, are directed towards the “Mathematical Concepts” groupings of abstract ideas as pointed out above. Dependent Claims 5-6 and similar dependent Claims 18-19 as well as Claim 8 are considered to be adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and does not negate the abstract idea. Dependent Claims 10-13 are also considered to be adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and does not negate the abstract idea. 
This judicial exception is not integrated into a practical application. The claims recites the additional elements of a terminal (interpreted as a user mobile phone), server and/or a processor, for performing the limitations of the claims. However, these additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements for implementing the limitations of the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2018/0160261 A1, in view of Gupta, US 2020/0351344 A1.

Regarding Claim 1, Yang teaches:
A method 
for creating POI data on a terminal 
the method comprising: 
receiving an SMS (short message service) message for notifying that a user of the terminal has made a payment (paragraphs 108, 125, 129, 156, 159: extracting/creating POI information from payment information that can be in the form of an SMS); 
feeding the SMS message into a store information extraction model and acquiring store information from an output of the store information extraction model (paragraphs 50, 129, 159: extracting the store information from the message using the user electronic device that can function as an artificial intelligence device/extraction model); 
acquiring current location information of the terminal (paragraphs 3, 5-6, 124: determining location of the electronic device/terminal); 
caching POI (point of interest) data, which is the location information labeled with the stored information (paragraphs 6, 124, 159: storing/caching the POI data that includes the location and store information); 
and the SMS message contains text information indicating the business name of the store where the user has made the payment (paragraphs 129, 159: text information containing the name of the store where payment was made).
With Yang teaching the use of POI data, Yang may not have explicitly taught:
for training a model
through federated learning,
and training a first common prediction model using the POI data, wherein the first common prediction model is received through a server. (Emphasis added).
However, Gupta shows (Abstract; paragraphs 11, 19, 21, 41: wherein it is discussed training a model for prediction using federated learning. Examiner’s note: The provided NPL of Zhu also teaches federated learning, see for example p. 1312).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Gupta with that of Yang for training a prediction model through federated learning.
The ordinary artisan would have been motivated to modify Yang in the manner set forth above for the purposes of allowing distributed servers such as edge servers or systems to be used in a collaborative manner by using federated learning [Gupta: paragraph 14].

Regarding Claim 2, Gupta further teaches:
The method of claim 1, wherein the training of the first common prediction model comprises updating weight-parameters of the first common prediction model using hyper-parameters received from the server (paragraphs 37, 45-46, 58: updating weights based on tuned hyperparameters received at the central system/server).

Regarding Claim 3, Yang further teaches:
The method of claim 2, further comprising: deleting the POI data (paragraph 269: POI server can update and delete data from the database); 
And, Gupta further teaches: 
transmitting the weight-parameters to the server (paragraph 45: sending weights updates to the central server); 
and applying a second common prediction model received from the server, wherein the second common prediction model is a result of training the first common prediction model using the weight-parameters the server receives from one or more terminals (paragraphs 42-47: wherein as discussed, an initial global model, considered as the first prediction model, is trained on the edge servers/devices, and is updated based on the training – considered the second prediction model, and then distributed to the edge servers/devices. Examiner’s note: Gadelrab, US 2021/0019652 A1, also teaches this, see for example paragraph 99).

Regarding Claim 4, Gupta further teaches:
The method of claim 3, wherein the applying of the second common prediction model comprises training the first common prediction model using the weight-parameters extracted from the second common prediction model (paragraphs 45-46: training the model based on the weights update).

Regarding Claim 5, with Gupta teaching training of the prediction model as pointed out above, Yang further teaches:
The method of claim 1, wherein the training of the first common prediction model is performed if a condition set for the terminal is met, 
wherein the condition comprises when the terminal is being charged (paragraph 83: power management based on wireless charging), when the terminal is connected to WiFi (paragraphs 83, 109: wireless charging and sensing of Wi-Fi use signal), and when the terminal is in idle mode (paragraph 76: detecting operational state of the electronic device that includes a sleep or idle state).

Regarding Claim 6, with Gupta teaching using/training of the prediction model as pointed out above, Yang further teaches:
The method of claim 3, wherein the applying of the second common prediction model is performed if a condition set for the terminal is met, 
wherein the condition comprises when an approval is entered from the user as a response to an update notification message displayed on the screen of the terminal (Fig. 11; paragraphs 198, 204: approval notification displayed message), when the terminal is being charged (paragraph 83: power management based on wireless charging), when the terminal is connected to WiFi (paragraphs 83, 109: wireless charging and sensing of Wi-Fi use signal), and when the terminal is in idle mode ((paragraph 76: detecting operational state of the electronic device that includes a sleep or idle state). 

Regarding Claim 7, Gupta further teaches:
The method of claim 3, wherein the second common prediction model is a result of training the first common prediction model, if the server receives a specific number of weight-parameters or more (paragraphs 43-46: training and updating the model based on a threshold number of parameters or weights).

Regarding Claim 8, Yang further teaches:
The method of claim 1, wherein the acquiring of the current location information is performed immediately through a GPS, WiFi, or sensor available for the terminal, upon receiving the SMS message (Abstract; paragraphs 3, 129, 156, 159: location of the electronic device through wireless communication circuit, GPS and sensor, from message to the electronic device resulting from payment). 

Regarding Claim 9, Yang teaches:
A method
for creating POI data on a server 
the method comprising: 
enabling a terminal to create POI data (paragraphs 108, 125, 129, 156, 159: extracting/creating POI information from payment information that can be in the form of an SMS).
With Yang teaching the use of POI data, Yang may not have explicitly taught the following, however, Gupta shows:
for training a model
through federated learning,
transmitting a first common prediction model (Abstract; paragraphs 11, 19, 21, 41, 46: wherein it is discussed training a model for prediction using federated learning and distributing/transmitting the model to all edge devices/servers. Examiner’s note: The provided NPL of Zhu also teaches federated learning, see for example p. 1312).
And,
transmitting hyper-parameters to enable a terminal to train the first common prediction model (paragraphs 37, 45-46, 58: updating weights based on tuned hyperparameters received at the central system/server and sending the updates to the central server to train the model);
receiving weight-parameters from the terminal (paragraph 45: sending weights updates to the central server from the edge device/server that is the terminal); 
and training the first common prediction model using the weight-parameters, wherein the first common prediction model is transmitted to one or more terminals (paragraphs 42-47: wherein as discussed, an initial global model, is trained on the edge servers/devices, and is updated based on the training, and then distributed to the edge servers/devices. Examiner’s note: Gadelrab, US 2021/0019652 A1, also teaches this, see for example paragraph 99). (Emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Gupta with that of Yang for training a prediction model, with its associated weights and hyperparameters, through federated learning.
The ordinary artisan would have been motivated to modify Yang in the manner set forth above for the purposes of allowing distributed servers such as edge servers or systems to be used in a collaborative manner by using federated learning [Gupta: paragraph 14].

Regarding Claim 10, Gupta further teaches:
The method of claim 9, further comprising transmitting a second common prediction model to the terminal, wherein the second common prediction model is a result of training the first common prediction model using the weight-parameters (paragraphs 42-47: wherein as discussed, an initial global model, considered as the first prediction model, is trained on the edge servers/devices, and is updated based on the training – considered the second prediction model, and then distributed/transmitted to the edge servers/devices. Examiner’s note: Gadelrab, US 2021/0019652 A1, also teaches this, see for example paragraph 99).

Regarding Claim 11, Gupta further teaches:
The method of claim 10, wherein the training of the first common prediction model is performed if a specific number of weight-parameters or more are received (paragraphs 43-46: training and updating the model based on a threshold number of parameters or weights). 

Regarding Claim 12, Gupta further teaches:
The method of claim 10, wherein the transmitting of the second common prediction model to the terminal comprises transmitting weight-parameters extracted from the second common prediction model (paragraph 45: sending weights updates to the central server). 

Regarding Claim 13, with Gupta teaching training of the prediction model as pointed out above, Yang further teaches: 
The method of claim 10, wherein the transmitting of the second common prediction model to the terminal is performed if a condition set for the terminal is met, 
wherein the condition comprises when the terminal is being charged (paragraph 83: power management based on wireless charging), when the terminal is connected to WiFi (paragraphs 83, 109: wireless charging and sensing of Wi-Fi use signal), and when the terminal is in idle mode (paragraph 76: detecting operational state of the electronic device that includes a sleep or idle state). 

Claims 14-20 are similar to Claims 1-7 respectively and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example the NPL of Du teaches personalized POI recommendation from card payment transaction records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127